OPINION OF THE COURT
Per Curiam.
Final judgment entered July 8, 1988 reversed, and the matter is remanded to the Housing Court for further proceedings consistent with this decision, with $30 costs to abide the event.
*59In this owner occupancy proceeding, the Housing Court dismissed the petition after trial upon the ground that the 120-150-day notice of nonrenewal was defective. To the contrary, we conclude that the notice of February 26, 1986, timely served, was adequate to inform tenant of the reason for nonrenewal of the lease within the intendment of section 60 of the former Code of the Rent Stabilization Association of New York City, Inc. (see, Satraj Props. v Toral, NYLJ, Feb. 14, 1986, at 12, col 4 [App Term, 1st Dept]).
Because the proceeding was dismissed upon notice grounds, the trial court did not have occasion to reach the substantive merits of landlord’s petition. Whether the owner is proceeding in good faith to recover possession of the premises for the use of immediate family members presents questions of fact and credibility which, on this record, are more appropriately resolved in the first instant by the nisi prius court which heard the testimony and observed the witnesses. Accordingly, the matter is remanded to the Housing Court for findings of fact on the issue of good faith. We express no opinion on that issue at this time.
Ostrau, P. J., Parness and McCooe, JJ., concur.